       Case: 1:18-cv-08553 Document #: 1 Filed: 12/31/18 Page 1 of 4 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CASANDRA BUCHANAN,
                                                        Case No.: 18-cv-8553
                 Plaintiff,
                                                        Removed from the Circuit Court of Cook
         v.                                             County, Illinois
 EXPERIAN and LEXISNEXIS,                               Cook County Case No.: 2018-M1-302641
                 Defendants.


                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441 et seq., Defendant Experian Information Solutions, Inc.,

(“Experian”), incorrectly named as only “Experian” hereby files this Notice of Removal of the

above-captioned action to this Court and states as follows:

        1.      Experian is named as a defendant in Civil Action No. 2018-M1-302641 filed in the

Circuit Court of Cook County, Illinois (the “State Court Action”).

        2.      The complaint in the State Court Action was filed with the Clerk of the Circuit

Court for Cook County on December 10, 2018. A true and correct copy of the pleadings in the

State Court Action is attached hereto as Exhibit A.

        3.      Experian first learned of the State Court Action on or about December 17, 2018

when its agent for process received a copy of the Complaint via regular mail.

        4.      This Court is the proper district court for removal because the State Court Action

is pending within this district.

        5.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Experian in the State Court Action is attached hereto as Exhibits A.
       Case: 1:18-cv-08553 Document #: 1 Filed: 12/31/18 Page 2 of 4 PageID #:2



        6.     Experian is a corporation which, for monetary fees, regularly engages in whole or

in part in the practice of assembling consumer credit information or other information on

consumers for the purpose of furnishing consumer reports to third parties. Experian uses means

or facilities of interstate commerce for the purpose of preparing or furnishing consumer reports,

and therefore is a “consumer reporting agency” within the meaning of 15 U.S.C. § 1681a(f).

        7.     Although Plaintiff invokes the Illinois Fair Credit Reporting Act (“IFCRA”), her

allegations are that Experian and Lexis failed to reinvestigate her disputes. (See Ex. A.) The

IFCRA does not include any reinvestigation provisions. See 820 ILCS 70/30. Instead, the claims

for relief against in the State Court Action arise under the Fair Credit Reporting Act, 15 U.S.C. §

1681i. Thus, this court has original subject matter jurisdiction over the above-captioned action

pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681p.

        8.     LexisNexis Risk Solutions, Inc., the only other defendant in this case has consented

to removal. (See Exhibit B.)

        8.     Promptly after the filing of this Notice of Removal, Experian shall provide notice

of the removal to Plaintiff, and shall file a copy of this Notice with the clerk of the Court in the

State Court Action, as required by 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant Experian, by counsel, removes the subject action from the

Circuit Court of Cook County, Illinois, to this United States District Court, Northern District of

Illinois.




                                               -2-
    Case: 1:18-cv-08553 Document #: 1 Filed: 12/31/18 Page 3 of 4 PageID #:3



Dated: December 31, 2018                Respectfully submitted,


                                        /s/ Christopher A. Hall
                                        Christopher A. Hall
                                        JONES DAY
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601-1692
                                        Telephone: (312) 269-1539
                                        Facsimile: (312) 782-8585
                                        chall@jonesday.com

                                        Attorney for Defendants
                                        Experian Information Solutions, Inc.




                                      -3-
       Case: 1:18-cv-08553 Document #: 1 Filed: 12/31/18 Page 4 of 4 PageID #:4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2018, the foregoing NOTICE OF REMOVAL was

sent via U.S. Mail, First Class, postage prepaid, to the recipients listed below:


        Plaintiff Casandra Buchanan
        639 W. 61st St., 3rd Floor
        Chicago, IL 60621
